Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Double Patenting Rejection
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 70-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,468,628 in further view of Caldwell et al. (US 2008/0167356 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘628 claims a method of treating fibrosis in a mammal, particularly, liver fibrosis and lung fibrosis, comprising administering to the mammal a therapeutic effective amount of the compounds recited herein, wherein the administration may be oral administration and the pharmaceutic composition is in the form of a tablet, a pill, a capsule, a liquid, a suspension, a gel, a dispersion, a solution, an emulsion, an ointment, or a lotion. Note, the compounds B and E herein are expressly recited in claims 10, 11, and 13 in ‘628.  . 
‘628 does not expressly claims the specific lung and liver fibrosis as recited in claim 58 to 62. i.e., non-alcoholic steatohepatitis (NASH), primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC) and non-alcoholic fatty liver disease (NAFLD), nor the other agents employed herein. 
However, ‘628 defines “fibrosis” to include broadly to include both primary and secondary fibrosis, the fibrosis associated with a disease or toxin. In some embodiment, the  fibrotic condition is a fibrotic condition of liver.  See, particularly, col. 13, line 56 to col. 14, line 35. Further, Caldwell et al. reveal that it has been well-recognized that “liver fibrosis” would include the various specific fibrosis recited in claims, i.e., non-alcoholic steatohepatitis (NASH), primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC) and non-alcoholic fatty liver disease (NAFLD),   See, paragraphs [0096] to [0104]. Caldwell et al. further reveal that antioxidant and anti-inflammatory agents, such as COX-2 inhibitors have been known to be useful against fibrosis. See, particularly, paragraph [0143] .
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat the particular lung and liver fibrosis herein recited. 
A person of ordinary skill in the art would have been motivated to treat the particular lung and liver fibrosis herein recited because ‘628 define the lung fibrosis to particularly include the particular lung fibrosis herein, and the liver fibrosis to include any fibrosis, both primary and secondary fibrosis and those particular liver fibrosis are those well-recognized fibrosis. The further employment of other known anti-fibrosis agents such as antioxidant or anti-inflammatory agents would have been obvious it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 70-85 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, 18-19 of U.S. Patent No. 10,688,081 in further view of Caldwell et al. (US 2008/0167356 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘081 claims a method of treating fibrosis in a mammal, comprising administering to the mammal a therapeutic effective amount of the compounds recited herein, and further administering a second agent. Note, as to the specific compounds now recited in the claims, note, all of the compounds recited herein are within het scope of claim 1 in ‘081. Compound B herein is the compound I-13, compound E herein is compound I-31. Both compounds are among the disclosed preferred compounds and are within the scope of narrowed claim 13. Thus, It would have been obvious to one of ordinary skill in the art, in practice the claimed method of ‘081, to use compound B or E herein as a compound of claim 1 in ‘081.   
‘081 does not expressly claims the specific lung and liver fibrosis as recited in claim 58 to 62. i.e., non-alcoholic steatohepatitis (NASH), primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC) and non-alcoholic fatty liver disease (NAFLD), nor the other agents employed herein. 
However, ‘081 defines “fibrosis” to include broadly to include both primary and secondary fibrosis, the fibrosis associated with a disease or toxin. See, particularly, col. 13, line 56 to col. 14, line 35. In some embodiment, the fibrotic condition is a fibrotic condition of liver. See, col. 14, lines 33-35. ‘081 further define “administering” to include oral route. See, col. 47, line 4-15.  Further, Caldwell et al. reveal that it has been well-recognized that “liver fibrosis” would include the various specific fibrosis recited in claims, i.e., non-alcoholic steatohepatitis (NASH), primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC) and non-alcoholic fatty liver disease (NAFLD),   See, paragraphs [0096] to [0104]. Caldwell et al. further reveal that antioxidant and anti-inflammatory agents, such as COX-2 inhibitors have been known to be useful against fibrosis. See, particularly, paragraph [0143] .
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat the particular lung and liver fibrosis herein recited by oral administering the compounds herein, (those recited in claim 14 of ‘081) with compounds B or E herein . 
A person of ordinary skill in the art would have been motivated to treat the particular lung and liver fibrosis herein recited by oral administering the compounds herein, (those recited in claim 14 of ‘081) with compounds B or E herein because ‘081 define the lung fibrosis to particularly include the particular lung fibrosis herein, and the liver fibrosis to include any fibrosis, both primary and secondary fibrosis, without limitation and those particular liver fibrosis are those well-recognized fibrosis, and define the administering to include oral administering.
The further employment of other known anti-fibrosis agents such as antioxidant or anti-inflammatory agents would have been obvious it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069.
Claims 70-85 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 56 of copending Application No. 16/874073 in view of in further view of Caldwell et al. (US 2008/0167356 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other because ‘073 claims a method of treating fibrosis in a mammal, comprising administering to the mammal a therapeutic effective amount of the compounds of general formula (I) recited therein, encompassing the compounds recited herein and further administering a second agent. Note, as to the specific compounds now recited in the claims, note, all of the compounds recited herein are within the scope of claim 1 in ‘073. Compound B herein is the compound I-13, compound E herein is compound I-31. Compounds B and E are expressly recited in the claims of ‘073 (claim 54 claims compound I-13 (compound B herein) and compound I-31 (compound E herein).  Thus, It would have been obvious to one of ordinary skill in the art, in practice the claimed method of ‘073, to use compound B or E herein as a compound of claim 1 in ‘073.   
‘073 does not expressly claims the specific lung and liver fibrosis as recited in claim 58 to 62. i.e., non-alcoholic steatohepatitis (NASH), primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC) and non-alcoholic fatty liver disease (NAFLD), nor the other agents employed herein. 
However, ‘073 defines “fibrosis” to include broadly to include both primary and secondary fibrosis, the fibrosis associated with a disease or toxin. In some embodiment, the fibrotic condition is a fibrotic condition of liver. See, particularly, page 17 of the specification. ‘073 further define “administering” to include oral route. The dosage forms may be any conventional dosage forms, such as tablet. See, page 59-62.  Further, Caldwell et al. reveal that it has been well-recognized that “liver fibrosis” would include the various specific fibrosis recited in claims, i.e., non-alcoholic steatohepatitis (NASH), primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC) and non-alcoholic fatty liver disease (NAFLD),   See, paragraphs [0096] to [0104]. Caldwell et al. further reveal that antioxidant and anti-inflammatory agents, such as COX-2 inhibitors have been known to be useful against fibrosis. See, particularly, paragraph [0143] .
Therefore, it would have been prima facie obvious to a person of ordinary skill in the art, at the time before the effective filing date of the claimed the invention, to treat fibrosis in the  particular  liver disease/conditions herein recited by oral administering the compounds herein, with compound B or E herein . 
A person of ordinary skill in the art would have been motivated to treat fibrosis in the  particular liver disease/conditions herein recited by oral administering the compounds herein, with compounds B or E herein because ‘073 define the fibrosis to particularly include the liver fibrosis to include any fibrosis, both primary and secondary fibrosis,  and those particular liver fibrosis are those well-recognized fibrosis. Further, the administering in ‘073 has been defined to include oral administering.
The further employment of other known anti-fibrosis agents such as antioxidant or anti-inflammatory agents would have been obvious it is prima facie obvious to combine two compositions each of which is taught in the prior art to be useful for same purpose in order to form third composition that is to be used for the very same purpose; idea of combining them flows logically from their having been individually taught in prior art. See In re Kerkhoven, 205 USPQ 1069. Further, the employment of the well-known dosage forms, such as tablet or capsule would have been within the purview of ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection.
Response to the Arguments
Applicants’ amendments, remarks and the exhibits submitted October 7, 2021 have been fully considered, but found unpersuasive.
Applicants traverse the rejections because that “domination by itself, i.e., in the absence of statutory or nonstatutory double patenting ground, cannot support a double patenting rejection,” citing MPEP § 804(II), and particularly contend that the genus in cited patent and co-pending application would not support the species as herein claimed, particularly, in view of unpredictability of the art, with alleged support from those exhibits. The arguments have been fully considered, but found unpersuasive. First, as discussed in MPEP, the presence of domination does not preclude a double patenting rejection. Further, the one of important factor to be considered for obviousness in genus/species situation is the size of the genus, and  how many other species are in the genus. How one of ordinary skill in the art, possessing the genus, would have viewed the claimed species. In instant case, the prior art teach the cited patents or copending application teach the treatment of fibrosis broadly regardless the etiologies causing the fibrosis. As attested by cited reference, there are not many species of liver fibrosis other than those claimed. In view of the size of the genus of “liver fibrosis” and the non-alcoholic steatohepatitis (NASH), primary biliary cirrhosis (PBC), primary sclerosing cholangitis (PSC) and non-alcoholic fatty liver disease (NAFLD) are the major forms of liver fibrosis, the treatment of such diseases would have been obvious. The exhibits provide no contrary evidence that the compound employed herein would not be effective against fibrosis.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHENGJUN WANG whose telephone number is (571)272-0632.  The examiner can normally be reached on 8:00 AM to 3:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHENGJUN WANG/Primary Examiner, Art Unit 1627